Citation Nr: 1504196	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for diabetic neuropathic ulcer, right foot with amputation of the 2nd and 3rd toes, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to September 1970.

These matters come before the Board of Veterans' Affairs (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, PA that continued to rate the Veteran's diabetic neuropathic ulcer, right foot with amputation of the 2nd and 3rd toes as 10 percent disabling and denied entitlement to a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition to the VBMS electronic file, there is an electronic Virtual VA paperless claims file, which contains documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  A review of the files in VBMS reveals that, after the last supplemental statement of the case (SSOC) issued in August 2012, multiple private and VA treatment records as well as records associated with the Veteran's Social Security Administration (SSA) disability claim were associated with the Veteran's claims file without waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claims on appeal are being remanded, the AOJ will have an opportunity to review the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In May 2014 correspondence, the Veteran submitted an informal claim seeking entitlement service connection for coronary artery disease.  As these matters have not been initially adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action is warranted on the appeal, even though such will, regrettably, further delay an appellate decision on this matter

A review of the limited private treatment records shows that the Veteran receives regular treatment from Dr. Markatone; however, the treatment records that have been associated with the claims file appear incomplete.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e) (2) (2014).

The record reflects that the Veteran receives ongoing treatment at the Pittsburg VA Medical Center.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran's most recent VA examination of the right foot and 2nd and 3rd toes was performed in November 2009.  Since that time, multiple private and VA treatment records along with records considered in the Veteran's claim for SSA disability benefits included a history and/or treatment regarding the Veteran's diabetic neuropathic right foot with amputation of 2nd and 3rd toes.  Additionally, in his March 2012 Substantive Appeal, the Veteran reported that he could not walk without a cane or quad cane and that he would lose his balance even with the use of the cane.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Accordingly, a contemporaneous examination is necessary to assess the current severity of the disability.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The available VA examination reports do not contain an explicit opinion as to whether the Veteran's combined service-connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.

The Veteran's TDIU claim remains intertwined with the increased rating claim that is the subject of the present appeal and remand.  Accordingly, adjudication of the TDIU claim must await development and readjudication of this claim.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any medical treatment records for diabetic neuropathic ulcer, right foot with amputation of the 2nd and 3rd toes and furnish appropriate authorization for the release of private medical records, to include treatment records from Dr. Markatone that have not been previously associated with the claims file.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 38 C.F.R. § 3.159 (2014). 

Any negative search response must be noted in the record and communicated to the Veteran. 

2. Take the necessary steps to obtain any identified records of VA treatment since October 2014, including the Pittsburg VA Medical Center and any other identified VA facility that have not already been associated with the claims file. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

3. After the completion of numbers 1 and 2 above, schedule the Veteran for VA examinations to determine the severity of his diabetic neuropathic ulcer, right foot with amputation of the 2nd and 3rd toes.  The claims folder and a copy of this remand are to be made available to the examiners to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of each report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  

A comprehensive clinical history should be obtained. The examination report should include a discussion of the Veteran's documented medical history and his assertions concerning the severity of his disorder.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected diabetic neuropathic ulcer, right foot with amputation of the 2nd and 3rd toes.  

4.  After the completion of numbers 1 through 3 above, schedule the Veteran a VA examination to determine whether his service-connected disabilities (at the time of this remand service connection is in effect for PTSD with depression, type II diabetes mellitus, diabetic neuropathic ulcer of the right foot with amputation of the 2nd and 3rd toes, peripheral neuropathy of the bilateral lower extremities, hypertension, and erectile dysfunction, ) alone or in the aggregate, preclude gainful employment for which he would otherwise be qualified.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should opine as to whether, without regard to the Veteran's age, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him. 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be considered in formulating any opinions.
 
5. After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completion of instructions 1 through 5 above, if there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

7. After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence that has not previously been addressed in the most recent August 2012 SSOC of record, and readjudicate the issue of entitlement to an increased rating for  diabetic neuropathic ulcer, right foot with amputation of the 2nd and 3rd toes and a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




